                   UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
SNYDER’S-LANCE, INC. and                  )
PRINCETON VANGUARD, LLC,                  )
                                          )
                       Plaintiffs,        )
                                          )            Case No. 3:17-CV-00652
    v.                                    )
FRITO-LAY NORTH                           )
AMERICA, INC.,                            )
                                          )
                       Defendant.          )


         INDEX OF EXHIBITS TO DECLARATION OF RACHEL SASSER



           Exhibit 1    Print and Digital Ads
           Exhibit 2    Pretzel Crisps Social Media Sites
           Exhibit 3    Stacys Social Media Sites
           Exhibit 4    Industry Trade Publications
           Exhibit 5    Wish Farms
           Exhibit 6    Columbia County
           Exhibit 7    Betty Jane




  Case 3:17-cv-00652-KDB-DSC Document 45-1 Filed 10/29/18 Page 1 of 1
